CHURCHILL, J.
Heard on motion by the defendant for a new trial after verdict for the plaintiff for $1200 in an action for negligence.
This was a suit by the husband of Marie Cunningham and on the matter of liability must follow the rulings in the case of Marie Cunningham vs. Richard A. Walsh, Law No. 87725.
The accident happened July 25, 1930, and at the date of the trial, October 27, 1931, the wife had not recovered from her injuries. 'She was treated at a hospital for 10 weeks following the accident; was taken there three times a week afterwards for several months; was unable to stand without crutches for months after the accident; was unable to do her household work and was unable to walk without a cane at the time of the trial. There was considerable testimony that her injuries were permanent in character.
The hospital bill was $250 and that for physicians’ services “did not amount to $100.”
Taking into consideration the expenses incurred, the severity and permanence of the injuries, the length of time that Mrs. Cunningham was totally disabled, and taking into account the element of damages involved in the loss of services of the wife, the award of $1200 is not excessive.
The verdict is sustained by the evidence and does justice between the parties.
For plaintiff: Fergus J. MeOsker.
For defendant: Boss, Shepard & McMahon.
Motion for new trial is denied.